DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein said actionable buttons are fixated onto a rail on the annex portion and the position of one or more actionable buttons…” as in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 11, 12, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (2003/0026170) in view of Cerda et al. (2015/0381793) and Douglas et al. (2008/0001764).

Regarding claim 1, Yang teaches a personal safety system (para [0031] The device may be a physiological monitor such as a heart rate monitor, a blood pressure monitor, or any other device for monitoring a physiological condition.) comprising a personal bracelet (device of Fig 1- Fig 4) comprising: (i) a base-portion (152; Fig 4) adapted to be worn on a wrist (Fig 4); (ii) an annex-portion (154; Fig 4) connected to the base-portion and adapted to be retracted (para [0034] In other embodiments, the strap 110 may be fashioned of a suitably thin material to retract into a spring-loaded roller, so that the strap 110 retracts partially into the roller and, in its retracted position, is disposed about the wrist of the user. More generally, any technique for adjusting the length of a strap between a retracted position and an extended position may be used with the systems described herein, provided they may be extended and retracted while maintaining (or establishing) electrical connections between the device and the one or more inputs 122-126 when the inputs are in the extended or operative position) and worn in a palm position across the palm between a thumb and an index finger (Fig 4; para [0038] FIG. 4 depicts activation of an input of a three-input strap. As generally described above, a device (not shown) is secured to a wrist 150 of a user by a device strap 152, and a strap 154 that includes one or more inputs 156-160 is disposed in an operative position between a thumb 162 and an index finger 164 of the user), the annex-portion comprising one or more actionable buttons (156, 158, 160; Fig 4); (iii) a communication unit (para [0031] The device may be a communications device such as a pager, a beeper, a cellular phone, a digital or analog two-way radio, wireless electronic mail device, or any other wireless communication device.) connected to said one or more actionable buttons comprising a power source and a wireless transmission module (para [0035] an independent power supply may be provided with the inputs 122-126, along with circuitry for maintaining a short-range wireless communications link between the inputs 122-126 and the device.), wherein when a button of said one or more actionable button is manipulated by the user (Fig 4), an instruction associated with said manipulation is transmitted by the wireless transmission module to a coupled device (para [0031] The device may be a remote control for providing infrared, radio frequency, or other wireless control signals to a remote device such as a stereo, compact disc player or other audio/visual component, television, television set-top box, camera, garage door opener, keyless entry system, keyless ignition system, and so forth; Fig 4; para [0038] As shown, a middle finger 166 of the user may be curled to activate one of the inputs 158, thus generating a control signal to the device.).

Yang fails to teach the personal safety system for alerting in an emergency situation, the system comprising: B. a mobile phone application running on said couple mobile phone, adapted to receive instructions from said wireless transmission unit, and perform the following actions in response: (i)send a personal emergency message to a predefined security service, the message comprising at least the identity of the mobile phone user and mobile phone location information; (ii) activate at least one of the mobile phone's microphone and camera to capture sound and/or video; (iii) continuously transmit to a database coupled to said security service the captured sound and/or video; and (iv) transmit to said database continuously or at predetermined intervals, mobile phone location information; as claimed.

Cerda teaches a personal safety system for alerting in an emergency situation (para [0008] The user may forward this medical data to any provider that is treating the user in an emergency situation ), the system comprising: A. a personal bracelet (para [0025]) A plurality of buttons are incorporated into a bracelet worn by the user. Each button is assigned to trigger a specific functionality, comprising one or more actionable buttons; (iii) a communication unit connected to said one or more actionable buttons comprising a wireless transmission module (para [0029] Bracelet 101 has a plurality of buttons, as shown at B1, B2, B3, B4 and B5. The bracelet contains a battery 102 and has a processing unit 103 which identifies which of the buttons has been pressed and remotely communicates with an 'App 105 in a smart phone 104 using Bluetooth, Infrared or WIFI at protocols, as shown by the transmitting symbols.), wherein when, in an emergency situation, one or more buttons of said actionable buttons are manipulated by the user, a personal safety instruction associated with said manipulation is transmitted by the wireless transmission unit to the coupled mobile phone (para [0029]; para [0031]; para [0032]); and B. a mobile phone application (app 105; Fig 1; para [0029] with an 'App 105 in a smart phone 104) running on said couple mobile phone (104; Fig 1), adapted to receive instructions from said wireless transmission unit, and perform the following actions in response: (i)send a personal emergency message to a predefined security service (para [0029] The smart phone also communicates with the cloud secure private database shown at 106 and receives more detailed information. This detailed information is originally uploaded when the user records a doctor-generated document created during a recent doctor's office visit. This detailed information is sent from a cloud database computer to the smart phone 104 by an email; and the user may direct the email to appropriate medical or other personnel; para [0032] The user may redirect the email from the cloud secure database to the medical personnel's computer as shown at step 205. In this manner, the emergency medical personnel are provided with updated medical data to optimize procedures used during treatment) (Note: claimed “personal emergency message” is interpreted under BRI to be any information/data that is personal in nature associated with the user. Prior art Cerda describes “user records” which are construed to be personal emergency message. Further the claimed “predefined security service” is interpreted under BRI to be any service provider which can handles secured information/data. In this instance, prior art Cerda describes “emergency medical personnel” which are construed as predefined security service), the message comprising at least the identity of the mobile phone user (para [0032] At 203, the user shows the short form medical data to medical personnel. In addition to the short form, the user may upload recent medical data generated during a visit to the doctor's office (= reflects claimed “identity of the user”). This data generated is generally extensive and comprises blood test results, comments by the doctor and the like. The user may scan this data as a pdf file or create a Word document and upload it to a secure private cloud database. When the smart phone contacts the secure private cloud database, an email of the extensive data is sent to the Smart phone of the user, as shown in step 204. The user may redirect the email from the cloud secure database to the medical personnel's computer as shown at step 205. In this manner, the emergency medical personnel are provided with updated medical data to optimize procedures used during treatment) 
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teaching of Yang with the teachings of Cerda, because this will allow the user to forward this medical data to any provider that is treating the user in an emergency situation and thereby allowing the user to receive prompt, effective treatment of the user in such emergency situation.

Yang and Cerda fails to teach providing mobile phone location information; (ii) activate at least one of the mobile phone's microphone and camera to capture sound and/or video; (iii) continuously transmit to a database coupled to said security service the captured sound and/or video, wherein the sound and/or video are processed to identify potential danger to the mobile phone user; and (iv) transmit to said database continuously or at predetermined intervals, mobile phone location information; as claimed.

Douglas teaches a personal safety system for alerting in an emergency situation, the system comprising, a personal bracelet, comprising providing location information (para [0017] The bracelet can transmit the position of the wearer (= claimed location) to another wireless device); (ii) activate at least one of microphone and camera to capture sound and/or video (para [0017] The bracelet also has cameras that can also transmit data to another wireless device. The bracelet also has a speaker and microphone, allowing wireless communication with another wireless device); (iii) continuously transmit to a database coupled to said security service the captured sound and/or video (para [0020] The computer could also record all information transmitted from and to the bracelet for use in future searches and investigations) wherein the sound and/or video are processed to identify potential danger to the mobile phone user (para [0020] the security office could be a police station. The wireless device transmits location data and images and sound to the computer at the security office so that the personal at the security office can respond and assist the wearer of the bracelet.) (Note: claim as presented does not recite who is processing the sound and/or video, thus under BRI the claim as presented is not limited to any computer or algorithm processing this data. Any user processing this would read on the claim.); and (iv) transmit to said database continuously or at predetermined intervals, mobile phone location information (para [0013] The bracelet is designed to both allow the tracking of the wearer and allow the wearer to communicate with another party to gain assistance. The bracelet allows the wearer to be tracked by broadcasting the wearer global position on a global positioning system (= claimed location), and through cameras and microphones broadcast information about the wearer's location. (Note: in order to track, it will obviously require some level to communication either continuously or at predetermined intervals) The wearer can also use the microphone and speaker to communicate with other party for assistance para [0021] The security office could have a software program for a computer that would organize the information from one or more bracelets. This program could display location, video images and status).

It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teaching of Yang and Cerda with the teachings of Douglas, because this will provide system to include additional information as part of communication such that user will receive better service and help in case of emergency situation, thus improving the user experience. Further, it would have been obvious to one of ordinary skill in the art before the filing date of present application to have incorporated the feature of camera and microphone in the smart phone of device as described by Cerda, because regardless of which device has said camera and/or microphone, it will still be able to help the user in case of emergency situation, thus improving user experience

Regarding claim 2, Yang teaches the personal safety system as explained for claim 1 above.
Yang fails to teach wherein said security service is a law enforcement agency or a commercial service; as claimed.
Cerda teaches the personal safety system wherein said security service is a law enforcement agency or a commercial service (para [0026] The user has the ability to send the emailed data to the computer of the emergency medical personnel).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teaching of Yang with the teachings of Cerda, because this will allow the user to forward this medical data to any provider that is treating the user in an emergency situation and thereby allowing the user to receive prompt, effective treatment of the user in such emergency situation.

Regarding claim 5, Yang teaches the personal safety system as explained for claim 1 above.
Yang fails to teach, wherein said database is associated with the user of the mobile phone and access to said database is given to said security service; as claimed.
Cerda teaches the system, wherein said database is associated with the user of the mobile phone (para [0010] For example, the first button may require the Smart phone to display, as a short form note-pad document in the screen of the smart phone, the medical history stored in the memory of the Smart phone. This record is previously recorded by the user or is acquired from the remote website as data that has previously been uploaded by the user. The user may also upload medical records generated during a previous visit to the doctor; this data, in the form of a scanned page or as a text or word document, is updated by the user on the remote Internet connected web site. When the remote website is contacted by the smart phone upon pressing of the first button, the website downloads the recent data into the Smart phone as an email.) and access to said database is given to said security service (para [0012] Such data is recorded as a smart phone note pad document and stored in the memory of the smart phone. When the smart phone receives remotely the aforesaid information, the button for medical information retrieval is pressed by the user. The 'App of the smart phone retries the notepad recorded data, and displays it on the screen of the Smart phone. This data can be shown to the medical personnel treating the user in an emergency situation. This prevents medical errors, such as transfusion of wrong blood type or administration of incompatible medications to the user. It allows treatment to proceed in an efficient, effective manner without need to conduct laboratory tests or other time consuming procedures. The Smart phone may concomitantly communicate with a web based remote server to which the user previously down loaded the same short form, as well medical history generated during a recent visit to a doctor. Since the recent history uploaded by the user to the remote server is a large document, it is sent to the smart phone as an email. The user can direct the received email to the computer or smart phone of a medical person that is currently treating the user in an emergency situation).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teaching of Yang with the teachings of Cerda, because this will allow the user to forward this medical data to any provider that is treating the user in an emergency situation and thereby allowing the user to receive prompt, effective treatment of the user in such emergency situation.

Regarding claim 8, Yang teaches the personal safety system as explained for claim 1 above.
Yang fails to explicitly teach, wherein an actionable button can be manipulated by touching the button, touching the button twice within a predetermined time, pressing the button, pressing the button twice within a predetermined time, pressing the button for predefined periods of time, moving the button, twisting the button, sliding the button or any combination thereof; as claimed.
Cerda teaches the system wherein an actionable button can be manipulated by touching the button, touching the button twice within a predetermined time, pressing the button (para [0029] Pressing one of the plurality of buttons activates a specific function. In this figure, 101 illustrates a bracelet appointed to be worn by a user. Bracelet 101 has a plurality of buttons, as shown at B1, B2, B3, B4 and B5.), pressing the button twice within a predetermined time, pressing the button for predefined periods of time, moving the button, twisting the button, sliding the button or any combination thereof (Note: Claim as presented recites aspects of manipulating buttons in different ways, in an alternative manner. Thus, prior art teaching one of such method reads on the claim). 
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teaching of Yang with the teachings of Cerda, because this will allow the user to forward this medical data to any provider that is treating the user in an emergency situation and thereby allowing the user to receive prompt, effective treatment of the user in such emergency situation.

Regarding claim 11, Yang and Cerda teaches the personal safety system as explained for claim 1 above.
Yang and Cerda fails to teach wherein the communicating bracelet is a shirt with an opening at the end of a sleeve; as claimed.
Douglas teaches the personal safety system wherein the communicating bracelet is a shirt with an opening at the end of a sleeve (para [0014] The bracelet is meant to be lightweight and can be camouflaged as jewelry. This allows the bracelet to be comfortable to wear. This also allows the bracelet to be concealed so that it is not noticeable. In the case of the police application of the bracelet, the bracelet would allow officers to have a full range of communication equipment with them while in "plain-clothes" or "undercover" assignments. The bracelet could be camouflaged to be any piece of clothing or jewelry that would be appropriate to the assignment. Furthermore, the lightweight nature of the invention would allow the officers to not be encumbered by the weight of existing communication equipment).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teaching of Yang and Cerda with the teachings of Douglas, because this will provide system which can be camouflaged and thus allow user wearing the bracelet to not be noticed, thus providing added level or security, thus providing enhanced safety.

Regarding claims 12, 13 and 16 which are method claims and are similar in scope to claims 1, 2 and 5 respectively, therefore claims 12, 13 and 16 are rejected same as claims 1, 2 and 5 respectively, as explained above.

Claims 3, 4, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (2003/0026170) in view of Cerda et al. (2015/0381793) and Douglas et al. (2008/0001764) as applied to claim 2 and 13 above, and further in view of Amis (2014/0120977).

Regarding claim 3, Yang, Cerda and Douglas teaches the personal safety system, as explained for claim 2 above.
Yang, Cerda and Douglas fails to teach wherein said security service is a commercial security agency and said commercial security service contacts a law enforcement agency to assist the mobile phone user; as claimed.
Amis teaches a system comprising security service is a commercial security agency (para [0024] remote monitoring center) and said commercial security service contacts a law enforcement agency to assist the mobile phone user (para [0027] The remote monitoring center 108 serves as a go-between the user 100 and various service providers, such as police departments 110, emergency medical service (EMS) providers 112, fire and rescue departments 114, private security providers 116, and 911 emergency centers 118, as well as other users who are connected to the network and/or opted-in or designated as contacts for the user 100.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teaching of Yang, Cerda and Douglas with the teachings of Amis, because this will enhance by increasing both the speed, options, and variety of help, as well as by improving the situation of the user, as far as their mental state and confidence level (Amis: para [0028]).

Regarding claim 4, Yang, Cerda and Douglas teaches the personal safety system, as explained for claim 3 above.
Yang, Cerda and Douglas fails to teach wherein said commercial security service transmits to said law enforcement agency or makes available to said law enforcement agency, any sound and/or video received from the mobile phone; as claimed.
Amis teaches the system wherein said commercial security service transmits to said law enforcement agency or makes available to said law enforcement agency, any sound and/or video received from the mobile phone (para [0067] In addition, the dispatch operator 120 can activate the camera 214 on the personal safety device 102 and is able to see the scene at the user's location. In another embodiment, the communication and dispatch system 122 can record any images and video transmitted from the personal safety device 102 so that this evidence can be reviewed and analyzed by authorities if needed at a later time).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teaching of Yang, Cerda and Douglas with the teachings of Amis, because this will enhance by increasing both the speed, options, and variety of help, as well as by improving the situation of the user, as far as their mental state and confidence level (Amis: para [0028]).

Regarding claims 14 and 15 which are method claims and are similar in scope to claims 3 and 4 respectively, therefore claims 14 and 15 are rejected same as claims 3 and 4 respectively, as explained above.


Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (2003/0026170) in view of Cerda et al. (2015/0381793) and Douglas et al. (2008/0001764) as applied to claim 2 and 12 above, and further in view of Naidoo et al. (2019/0116337) and Leurs et al. (2022/0044539).

Regarding claim 7, Yang, Cerda and Douglas teaches the personal safety system, as explained for claim 1 above.
Yang, Cerda and Douglas fails to teach said emergency message places the system in a watch mode, wherein the system starts recording sound, stills and/or video, and the system awaits for a predetermined amount of time for an instruction from the user to maintain or cancel the watch mode, and if the user does not cancel the watch mode within the predetermined time, the system sends a personal emergency message; as claimed.
Naidoo teaches a system generating an emergency message (para [0024] As will be more fully described below, the patient located at the patient station 12 may request that a connection be established with the emergency response provider station 18 using a variety of techniques, including normal videoconference dialing, actuation of a wired emergency notification device, for example, a panic button, or actuation of a wireless emergency notification device, for example, a neck pendant or wrist-watch style device. Additionally any number of life safety sensors located at the patient station 12 will automatically initiate a request for connection with the emergency response provider station 18 upon detection of an alert condition, (= claimed watch mode) for example, when a measured physical parameter exceeds a predetermined threshold value. Life safety sensors which may be located at the patient station 12 or, if appropriate, worn by the patient located at the patient station 12, include smoke detectors, fire detectors, carbon monoxide detectors, wearable physiological sensors, and fall-detection sensors. Upon receipt, from the patient or a life safety sensor, of a request for connection with the emergency response provider station 18, the patient station 12 will first determine whether a link to the emergency response provider station 18 is available via the data network 22. If a data network link is available, the patient station 12 will then proceed to establish a link with the emergency response station 18 over the data network 22.) wherein said emergency message places the system in a watch mode wherein the system starts recording sound, stills and/or video (para [0023] The emergency response provider station 18 is further configured to receive: (1) non-emergency videoconference calls originating at the patient station 12 and (2) notifications, from the system management station 20, of potential emergency conditions at the patient station 12. If a non-emergency videoconference call is received from the patient station 12, a monitoring personnel at the emergency response provider station 18 would handle the videoconference call and, in the process thereof, determine whether the videoconference call was prompted by an emergency condition at the patient station 12 and whether emergency response personnel should be dispatched to the patient station 12. If a potential emergency notification is received from the system management station 20, the monitoring personnel at the emergency response provider station 18 would determine whether an emergency condition exists at the patient station 12, for example, by conducting a two-way audio exchange with the patient located at the patient station 12 and viewing a digital image, if appropriate. The monitoring personnel at the emergency response provider station 18 would then dispatch appropriate emergency response personnel to the patient station 12 if necessary. It should be noted, however, that a two-way audio exchange is but one way by which monitoring personnel at the emergency response provider station 18 may evaluate conditions at the patient station 12. Under certain conditions, the monitoring personnel will be able to conduct a two-way video/audio exchange with the patient located at the patient station 12. Under other conditions, specifically, when the patient does not respond to an audible inquiry by the monitoring personnel, the monitoring personnel may be able to evaluate conditions at the patient station 12 using a two-way video/audio link, for example, by surveying the patient station 12 to see if the patient has lost consciousness), and the system awaits for a predetermined amount of time for an instruction to maintain or cancel the watch mode before acting on the emergency situation (para [0030] The reminders issued by the reminder service of the system management station 20 may either be of a first type which requires a response or acknowledgement or of a second type which does not require a response or acknowledgement. Of course, if an immediate response to the first type of reminder is not convenient, the patient can temporarily reset the reminder for reissuance after a pre-determined of time. If the patient located at the patient station 12 fails to reset, respond or otherwise acknowledge a reminder requiring a response or acknowledgement, the system management station 20 may notify the emergency response provider station 18 of a potential emergency condition. Conversely, reminders which do not require a response from the patient located at the patient station 12 are typically configured to be broadcast, at the patient station 12, for a pre-determined period of time. At the conclusion of the broadcast, the reminder is typically repeated, either immediately or after a pre-determined time period. The reminder is typically repeated for a pre-determined number of times and then ends.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teaching of Yang, Cerda and Douglas with the teachings of Naidoo, because this will provide system with enhanced capability of further requiring some type of user input and then make determination of potential emergency condition (Naidoo: para [0030]).

Yan, Cerda, Douglas and Naidoo fails to teach instruction from the user to maintain or cancel the watch mode, and if the user does not cancel the watch mode within the predetermined time, the system sends a personal emergency message; as claimed.

Leurs teaches wrist-worn emergency-detection device comprising: system awaits for a predetermined amount of time for an instruction from the user to maintain or cancel the watch mode (para [0026] triggering an alarm based on an emergency-detection input; para [0059] FIG. 2 shows the method carried out by the device in a general embodiment. In S10, the processor triggers (given that the system triggers an alarm, Examiner construes this as watch mode) an alarm based on detection of an emergency (such as a fall or CVA) from the sensor(s) via the sensor interface.), and if the user does not cancel the watch mode within the predetermined time, the system sends a personal emergency message (para [0026] triggering an alarm based on an emergency-detection input; selecting a cancel configuration of the device to accept a cancel alarm input from a user allowing alarm cancellation with an input that varies from a previous time a cancel configuration was selected; formatting the display with user instructions according to the cancel configuration; and cancelling the alarm when there is a cancel alarm input by the user in accordance with the user instructions. Para [0080] The cancel gesture is covering the screen until it vibrates (or stops vibrating). The watch varies how long the user will have to keep the hand on the watch or other device. The user has to remove their hand as soon as it vibrates (within a specified reaction time, e.g. 1 second). If user does not pay attention, he/she will remove hand too soon or too late, and the alarm is not cancelled. Para [0094] The interface circuitry 1800 can also be used to output an indication that the subject has fallen. In that case, the interface circuitry 1800 can communicate the indication to a call centre or the emergency services and/or communicate the indication to a user device of a physician or care provider.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teaching of Yang, Cerda, Douglas and Naidoo with the teachings of Leurs, because this will provide system wherein there is a need for a way of avoiding, or at least mitigating, such unintentional cancellation.

Regarding claim 18 which is method claim and are similar in scope to claim 7, therefore claim 18 is rejected same as claim 7, as explained above.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (2003/0026170) in view of Cerda et al. (2015/0381793) and Douglas et al. (2008/0001764) as applied to claim 1 above, and further in view of Veenstra et al. (2015/0213700).

Regarding claim 9, Yang, Cerda and Douglas teaches the personal safety system as explained for claim 1 above.
Yang, Cerda and Douglas fails to teach wherein more than one actionable buttons are manipulated simultaneously; as claimed.
Veenstra teaches a personal emergency response system comprising more than one actionable buttons are manipulated simultaneously (para [0029] an embodiment, the transmitter 320 transmits the first signal 325 only in response to simultaneous activation or activation in a specific predetermined pattern by the user of the first and second sensing devices 310, 315. ; para [0034]; Claim 4).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teaching of Yang, Cerda and Douglas with the teachings of Veenstra, because this will provide system wherein any false alerting can be prevented by requiring user to press two button which would require coordinated effort.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (2003/0026170) in view of Cerda et al. (2015/0381793) and Douglas et al. (2008/0001764) as applied to claim 1 above, and further in view of Gupta (2011/0061424).

Regarding claim 10, Yang teaches the personal safety system according to claim 1, wherein the position of one or more actionable buttons on the annex-portion is configurable (para [0034] the extended position 112 of the strap 110 will typically span a greater length than the retracted position of the strap 110. This change in length may be realized in a number of ways. For example, the strap 110 may be formed of a flexible material, such as a soft rubber, nylon webbing, or a metal flex-band that includes a number of spring-hinged links that urge the strap 110 towards its retracted position; Fig 1; Fig 2. (Note: given that the material is flexible, its positions are configurable)); such that said one or more actionable buttons can be moved to a different location in order to better fit user preferences and physiology (Fig 1 shows one configuration while fig 2 shows another configuration and each shows how the button can be moved to a different location. Para [0009] The one or more inputs may receive alphanumeric input from the user. The substrate may include a retractable band having a retracted position in which the inputs are not operable by a hand of the user associated with the limb to which the device is secured. The substrate may include a retractable band having a retracted position in which the retractable band is disposed over a wrist strap that secures the device to a wrist of the user. The substrate may include a band of at least one of rubber, plastic, VELCRO, a flex-band, leather, or webbing. The device may include a watch adapted to at least one of running, hiking, bicycling, sailing, swimming, or scuba diving) in order to better fit user preferences and physiology (Claimed “in order to better fit user preferences and physiology” is interpreted as intended results type of claim limitations. Since the prior art teaches the aspect to moving button to a different location, it provided the intended result of “in order to better fit user preferences and physiology”).

Yang, Cerda and Douglas fails to teach wherein said actionable buttons are fixated onto a rail on the annex portion and the position of one or more actionable buttons on the annex-portion is configurable, such that said one or more actionable buttons can be moved to a different location along said rail; as claimed.
However, Gupta teaches a fitness bracelet comprising: wherein actionable buttons (movable indicator 120; Fig 1; Fig 6) is fixated onto a rail (110; Fig 1; Fig 6) on the annex portion and the position of one or more actionable buttons on the annex-portion is configurable, such that said one or more actionable buttons can be moved to a different location along said rail (para [0070] FIG. 6 shows an alternate embodiment of the fitness bracelet with timer. The bracelet material 110 is made of any combination of appropriate materials, most preferably linked stainless steel or sterling silver in this case. A set number of indicia 130 are marked permanently on the bracelet material 110. Sliding movable indicators 120 are attached to the bracelet and are able to slide along the length of the bracelet material 110 to highlight different indicia 130 through the indicator window 128. The timer 140 is integrated into the bracelet material 110.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Yang, Cerda and Douglas to provide buttons having similar arrangement to movable indicators of Gupta such that they can be moved to a different location and yield predictable results of still providing features/mechanism to operate the buttons by the user to control external device. It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Yang to rearrange the button to a different position so the communication bracelet can be worn and operated by different user having different hand sizes, such that it is easy to perform input operation. Further such rearrangement would not result in changing the device functionality.
MPEP: 2144.04    Legal Precedent as Source of Supporting Rationale
VI.    REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS
C.    Rearrangement of Parts 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). However, "[t]he mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device." Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).

Response to Arguments
Applicant's arguments filed 05/26/2022 have been fully considered but they are not persuasive. Remarks on page 7 regarding claim 1 directed towards prior art Douglas are not persuasive. With respect to remarks on page 7 of “However, Douglas teaches that the security personnel examine the sound and images, and it is uncertain when that action will be actually performed. There is no guarantee the personnel are always available, and focused on the task at hand, etc. Experience has shown that in many cases, the personnel is busy doing other functions and are not focused on surveying cameras all the time”. These remarks are not persuasive because they do not present any evidence to support such statement. It is reflective of applicant’s opinion. Further remarks on page 7 regarding “The claimed invention, on the other hand, teaches in paragraph [0085] that the stored sound / images in the database are processed (by a processor) to identify signs of danger,…” are not persuasive because disclosure as originally filed does not indicate processor performing the claim function OR the claim as presented also does not recite who is processing this information. Further remarks on page 7 -8 regarding claims 10 and 7, 18 are not persuasive because they are directed towards amended claim limitations which were not presented earlier. This changes the scope of the claim and newly cited prior art in combination with previously relied upon prior art teaches the amended claim limitations are explained in the office action above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taylor (2018/0033280) teaches A sensor, such as a camera, capable or capturing still images as well as video content, or computer devices in communication therewith, may perform image recognition, or apply image processing techniques, to determine that a driver is falling asleep, that the driver is very inattentive, that the driver has totally fallen asleep, or that some other danger condition has occurred such as the vehicle veering out of a travel lane.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623